DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 5, 7-9, 11, and 17-19 have been amended, claims 4 and 20 have been canceled, and claims 1-3 and 5-19 remain pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 recites the limitation "the transition portion" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al. (US 2020/0305543), herein Kajiwara, in view of Cretinon (US 7,082,702) and Sakaguchi et al. (US 2021/0267306), herein Sakaguchi.
Regarding claim 11, Kajiwara discloses a footwear construction comprising: a first midsole platform (upper midsole 3) having a first midsole platform lower surface (3B), the first midsole platform lower surface defining a plate recess (as seen in Fig. 4-7) bounded by a first wall, the first wall including a first wall lower surface that extends through a heel region, an arch region and a midsole region of the footwear; a plate (plate 6) disposed in the plate recess, the plate extending from the heel region into the forefoot region, the plate including a lowermost portion configured to be disposed under the ball of a wearer's foot, the plate extending upward and forward from the lowermost portion, with the plate curving upward in a transition portion from the lowermost portion to a forward most portion of the plate (Fig. 3); a second midsole platform (lower midsole 4) disposed below the plate, the second midsole platform including a second midsole platform lower surface (4B) and an opposing second midsole platform upper surface (4A), the second midsole platform extending through the heel region and the arch region but terminating in at least one of the arch region and the forefoot region, with the lowermost portion of the plate located a distance below the second midsole platform lower surface; an outsole layer (outsole 5) including an outsole upper surface (5A) and an outsole lower surface (5B), the outsole upper surface being joined with and engaging the plate lower surface and the first wall lower surface, the outsole layer being the only layer disposed under, joined with and engaging the lowermost portion of the plate in the forefoot region; and an upper (upper 10) joined above the first midsole platform (paragraphs 0033-0035; Fig. 3-9).
Kajiwara does not disclose a plurality of openings in the outsole. Cretinon teaches a shoe sole with a plate (reinforcing element 50) and an outsole (wear sole 40) attached directly to the plate in the forefoot region. The outsole defines a plurality of openings (cut outs 41) that extend from the outsole upper surface to the outsole lower surface such that the plate lower surface is visible through the plurality of openings, wherein the plurality of openings are a plurality of polygonal shaped recesses (column 3, lines 47-49; Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the outsole of Kajiwara with a plurality of openings, as taught by Cretinon, in order to show the plate through the outsole, allowing a user to see the plate.
Kajiwara and Cretinon do not disclose that the transition portion includes a plurality of radii that increase forward of the lowermost portion of the plate to return energy to a wearer's foot upon transition to and through toe off. Sakaguchi teaches a footwear construction including a curved sole, the sole curving upward in a transition portion from a lowermost portion to a forwardmost portion (as seen in Fig. 5A. 5B). The transition portion includes a plurality of radii (R1, R2) that increase forward of the lowermost portion of the plate to return energy to a wearer's foot upon transition to and through toe off (wherein R1 is smaller than R2 so that the rotational motion of the sole is smoother and functions more easily; paragraph 0052; Fig. 5B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a curvature to the transition portion of Kajiwara such that the radius of curvature increases forward of the lowermost portion, as taught by Sakaguchi, in order to provide rotational motion of the sole which is smoother and functions more easily. 
Regarding claim 12, Kajiwara discloses that the second midsole platform includes a heel portion and a forward portion, wherein the forward portion is forked to include a lateral arm and a medial arm, wherein the lateral arm terminates short of the lowermost portion of the plate in the forefoot region, wherein the medial arm terminates short of the lowermost portion of the plate in the forefoot region (Fig. 3, 8).
Regarding claim 13, Kajiwara discloses that the first wall includes a lateral registration projection (lower portion of first midsole platform that mates with forward edge of lower midsole platform on the lateral side) extending downward in at least one of the arch region and the forefoot region, wherein the first wall includes a medial registration projection (lower portion of first midsole platform that mates with forward edge of lower midsole platform on the medial side) extending downward in at least one of the arch region and the forefoot region (Fig. 8).
Regarding claim 14, Kajiwara discloses that the lateral arm terminates at a forward lateral edge, wherein the forward lateral edge is adjacent the lateral registration projection, wherein the medial arm terminates at a forward medial edge, wherein the forward medial edge is adjacent the medial registration projection.
Regarding claim 18, Sakaguchi teaches a plurality of radii of curvature in a transition portion, including a first radius (R1) and a second radius (R2), but does not teach the specific values of the radii. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the plurality of radii include a first radius of between 135 mm and 145 mm, and the plurality of radii include a second radius of between 145 mm and 165 mm, in order to provide a curvature which allows the front of the foot to roll comfortably through a stride. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara, Cretinon, and Sakaguchi, as applied to claims 11-14, further in view of Schoenborn (US 7,398,608).
Regarding claim 15, Kajiwara does not disclose that the outsole layer terminates such that the second midsole lower surface is exposed and includes a ground contacting surface. Schoenborn teaches a shoe sole having a first midsole platform (midsole 18) joined with an upper; a second midsole platform (heel wedge 14) below the first midsole platform; a plate (insert 16) disposed between the first midsole platform and the second midsole platform, and an outsole layer (outsole main part 20) disposed directly below the plate and below the first midsole platform in the forefoot region. The outsole layer terminates such that the second midsole lower surface is exposed in the arch region and the heel region such that the second midsole platform includes a ground contacting surface. Separation of the main part of the outsole from a heel part of the outsole provides the outsole with a degree of articulation in the heel (column 4, lines 17-34; Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sole of Kajiwara, Cretinon, and Sakaguchi with an outsole layer having a main part that terminates such that the second midsole lower surface is exposed in the heel region and a heel part, as taught by Schoenborn, in order to provide a degree of articulation in the heel. The outsole layer would overlap a portion of the medial arm and the lateral arm of Kajiwara.
Regarding claim 16, Schoenborn further teaches that the second midsole platform includes a concealed surface, the outsole layer overlaps the concealed surface, and the outsole layer conceals a transition between the second midsole platform lower surface and a lower surface of the plate (Fig. 1).
Regarding claim 17, Schoenborn further teaches that the outsole layer terminates in the arch region of the footwear (Fig. 1, wherein at least the central portion of outsole 20 terminates in the arch region), wherein a heel strike layer (heel part 22) is disposed in the heel region of the footwear, separated from the outsole layer, wherein the outsole layer and the heel strike layer are constructed from the same material (such as rubber).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara in view of Sakaguchi.
Kajiwara discloses a footwear construction comprising: an upper (upper 10); a first midsole platform (upper midsole 3) joined with the upper; a second midsole platform (lower midsole 4) below the first midsole platform; a plate (plate 6) disposed between the first midsole platform and the second midsole platform in a heel region of the footwear, the plate extending through a forefoot region of the footwear and located below the first midsole platform in the forefoot region; and an outsole layer (outsole 5) disposed directly below the plate and below the first midsole platform in the forefoot region (paragraphs 0033-0035; Fig. 3-9).
Kajiwara does not disclose that the transition portion includes a plurality of radii that increase forward of the lowermost portion of the plate to return energy to a wearer's foot upon transition to and through toe off. Sakaguchi teaches a footwear construction including a curved sole, the sole curving upward in a transition portion from a lowermost portion to a forwardmost portion (as seen in Fig. 5A. 5B). The transition portion includes a plurality of radii (R1, R2) that increase forward of the lowermost portion of the plate to return energy to a wearer's foot upon transition to and through toe off (wherein R1 is smaller than R2 so that the rotational motion of the sole is smoother and functions more easily; paragraph 0052; Fig. 5B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a curvature to the transition portion of Kajiwara such that the radius of curvature increases forward of the lowermost portion, as taught by Sakaguchi, in order to provide rotational motion of the sole which is smoother and functions more easily.
Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732